          Case 1:10-cr-00336-CCB Document 1115 Filed 12/14/20 Page 1 of 4


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                         *

v.                                               *           Crim. No. CCB-10-336

ROGER FORD                                       *

                                              *******

                                         MEMORANDUM

       Roger Ford is a 41-year-old federal prisoner who is serving a 180-month sentence for drug

trafficking. Ford has served nearly 108 months, about sixty percent of his sentence. Now pending

are Ford’s motions for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (the

“compassionate release” statute), based on underlying health conditions that make him particularly

susceptible to serious illness related to COVID-19. (ECFs 1071, 1083). The government opposes

the motion (ECF 1091), and Ford has replied (ECF 1100). For the reasons explained below, the

motion will be denied.

                                          BACKGROUND

       From January 2009 to June 2010, Ford was involved in a conspiracy with other individuals

to distribute and possess with intent to distribute cocaine and cocaine base throughout Baltimore. In

2011, Ford pled guilty to one count of conspiracy to distribute controlled substances, in violation of

21 U.S.C. §§ 846, 860. (ECF 603, Plea Agreement, at 1, 4). As part of his plea agreement, Ford

admitted that it was reasonably foreseeable to him that the conspiracy involved the distribution of at

least 280 grams of cocaine base and 15 kilograms of cocaine. (Id. at 4).

       In December 2018, Congress enacted the First Step Act. See Pub. L. No. 115-391, 132 Stat.

5194. As part of the Act, Congress amended 18 U.S.C. § 3582(c), which empowers courts to reduce

a term of imprisonment if “extraordinary and compelling reasons warrant such a reduction.” See 18


                                                     1
          Case 1:10-cr-00336-CCB Document 1115 Filed 12/14/20 Page 2 of 4


U.S.C. § 3582(c)(1)(A)(i); Pub. L. 115-391, Title VI, § 603(b), Dec. 21, 2018, 132 Stat. 5239.

Before the First Step Act was enacted, a court could review a prisoner’s sentence pursuant to

§ 3582(c)(1)(A) only “upon motion of the Director of the Bureau of Prisons” (“BOP”). Id. But

under the amended statute, a court may conduct such a review also “upon motion of the defendant,”

if the defendant has exhausted all administrative remedies to appeal the BOP’s failure to bring a

motion, or if thirty days have lapsed “from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier[.]” Id. The court may authorize compassionate release if,

after considering the factors set forth in 18 U.S.C. § 3553(a), the court finds that “extraordinary and

compelling reasons” warrant it. See 18 U.S.C. § 3582(c)(1)(A)(i).

       In April 2020, Ford filed an administrative request for compassionate release to the warden

of FCI Elkton, where he is currently incarcerated. The request was denied on May 1, 2020. (See

ECF 1091-2). The government does not contest that Ford’s motion is properly before the court. The

only issues are (1) whether “extraordinary and compelling reasons” warrant the reduction of Ford’s

sentence and (2) if there is such a reason, whether the § 3553(a) factors weigh in favor of a sentence

reduction.

                                            DISCUSSION

       Section 3582(c)(1)(A) allows the district court to reduce a sentence if it finds “extraordinary

and compelling reasons” to do so and that the reduction is “consistent with applicable policy

statements issued by the Sentencing Commission.” 28 U.S.C. § 994(t), in turn, gives the Sentencing

Commission the responsibility to define “what should be considered extraordinary and compelling

reasons for sentence reduction” under § 3582(c)(1)(A). The most recent Sentencing Commission

policy statement defining “extraordinary and compelling reasons” for sentence reduction, Guideline

§ 1B1.13, predates the First Step Act and, as the Fourth Circuit recently held, is not a policy

statement that applies to motions for compassionate release brought by defendants, because its plain


                                                   2
          Case 1:10-cr-00336-CCB Document 1115 Filed 12/14/20 Page 3 of 4


text “constrains the entire policy statement to motions filed solely by the BOP, . . . and not by

defendants themselves.” United States v. McCoy, ---F.3d----, 2020 WL 7050097, *7 (4th Cir. Dec.

2, 2020) (internal quotation marks and citation omitted). In the absence of an “applicable policy

statement[] issued by the Sentencing Commission” concerning what may be an “extraordinary and

compelling reason” for compassionate release when a defendant brings a motion under

§ 3582(c)(1)(A), “district courts are ‘empowered . . . to consider any extraordinary and compelling

reason for release that a defendant might raise.’” Id. at *9 (quoting United States v. Zullo, 976 F.3d

228, 230 (2d Cir. 2020)).

       Here, Ford argues that he has underlying health conditions (hypertension, i.e., high blood

pressure, and sleep apnea) that make him particularly susceptible to serious illness related to

COVID-19 and that such risk to his health presents an extraordinary and compelling reason for his

release. He also tested positive for COVID-19 in July of this year, and while he appears to have

recovered from the virus, Ford contends that there is a risk that he could become re-infected if he

remains incarcerated. (ECF 1083 at 5). The government argues that Ford’s conditions are not a

reason for his release, because he is receiving treatment for both. (ECF 1091 at 8).

       The Centers for Disease Control (“CDC”) has issued guidance on underlying conditions that

increase an individual’s risk of severe illness related to COVID-19. See Coronavirus Disease 2019

(COVID-19): People with Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (updated Dec. 1, 2020). The CDC distinguishes between those conditions where

available data is strong enough and consistent enough to indicate that individuals with the condition

“are at increased risk” (e.g., obesity), and those where current data is limited or mixed, and thus

sufficient only to indicate that an individual with the condition “might be at an increased risk” (e.g.,

type 1 diabetes). Id. High blood pressure is in the latter group, and sleep apnea is in neither group.


                                                   3
               Case 1:10-cr-00336-CCB Document 1115 Filed 12/14/20 Page 4 of 4


         The court is not persuaded that Ford’s underlying medical conditions rise to the level of an

“extraordinary and compelling reason” warranting a sentence reduction. While the court does not

doubt that Ford’s high blood pressure and sleep apnea impact his life, the CDC’s data collection

shows that the evidence as to whether hypertension poses an increased risk of severe illness due to

COVID-19 is, at this time, “mixed,” see Coronavirus Disease 2019 (COVID-19): Scientific

Evidence for Conditions that Increase Risk of Severe Illness, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-table.html (updated

Nov. 2, 2020), and the CDC has published no evidence as of yet showing a link between sleep

apnea and COVID-19. Absent evidence of other underlying conditions that make Ford particularly

vulnerable to COVID-19 should he become re-infected, the court does not believe Ford’s conditions

are grounds for compassionate release. See, e.g., United States v. Brown, No. CR SAG-10-0344,

2020 WL 3833284, at *4 (D. Md. July 8, 2020) (“Just because Brown might have one underlying

condition that elevates his risk for severe illness from COVID-19 does not mean that he is entitled

to compassionate release. Instead, his underlying medical conditions must compellingly increase his

risk for severe illness, or death, if he were to contract COVID-19.”)1 2

                                                  CONCLUSION

         For the foregoing reasons, Ford’s motion for compassionate release will be denied. The

associated motions to seal (ECFs 1090, 1101) are granted to protect the confidentiality of personal

medical information.
    12/14/20                                                                     __/S/_________________
Date                                                                             Catherine C. Blake
                                                                                 United States District Judge


1
  Unpublished opinions are cited for the persuasiveness of their reasoning rather than any precedential value.
2
  As no extraordinary and compelling reasons exist for a sentence reduction, the court need not address the 18 U.S.C. §
3553(a) factors, but the court notes that it would have some concern about Ford’s prior criminal history, which includes
violence and the possession of dangerous weapons, in regard to whether he would pose a danger to the community if
released.

                                                           4
